Exhibit 10.3
AMENDMENT NO. 2
DATED AS OF JULY 1, 2008
TO
RECOURSE AND INDEMNITY AGREEMENT
DATED AS OF OCTOBER 21, 1998
BY AND BETWEEN
GENERAL ELECTRIC CAPITAL CORPORATION
NMHG FINANCIAL SERVICES, INC.
AND
NACCO MATERIALS HANDLING GROUP, INC.
US ULTIMATE NET LOSS PROGRAM
     WHEREAS, General Electric Capital Corporation (“GECC”), and NACCO Materials
Handling Group, Inc. (“NMHG”) each have determined that it is in their best
interest to make certain amendments to the above-captioned agreement (as
previously amended, and as may be further amended, supplemented or modified from
time to time, the “R&I Agreement”). All capitalized terms not specifically
defined herein shall have the respective meanings set forth in the R&I Agreement
or (as applicable) in the Restated and Amended Joint Venture and Shareholders
Agreement dated April 15, 1998 between GECC and NMHG (as amended, the “JV
Agreement”).
     NOW, THEREFORE, in consideration of the above premises and mutual covenants
contained herein below, the parties hereto agree that as of the “Effective Date”
(defined below), the R&I Agreement is amended as follows:

  1.   The following new definitions are inserted at the end of ARTICLE I
CERTAIN DEFINITIONS:

1.05 “Base Term” as that term is employed in the JV Agreement and R&I Agreement
shall be extended as of the Effective Date and the new Base Term shall expire on
December 31, 2013.
1.06 “Fleet Rental Financing Account” means and includes any loan or other
extension of credit to a Dealer (as defined in the JV Agreement) for the
acquisition by the Dealer of NMHG Equipment (and any related trade-ins) only if
and to the extent such NMHG Equipment (and any related trade-ins) is or becomes
part of such Dealer’s rental fleet, but does not include any loan or other
extension of credit by the Corporation to a Customer (as defined in the R&I
Agreement).
1.07 “Loss Pool Credit" means for the Initial Loss Pool Account (defined below)
seven and one half percent (7.5%) of the Net Book Value (defined below) of each
outstanding UNL Eligible US Fleet Rental Financing Account. For subsequent
annual Loss Pool Accounts the Loss Pool Credit shall be seven and one-half
percent (7.5%) of the purchase price funded by the Corporation of any US Fleet
Rental Financing transaction. The beginning Loss Pool Balance in each Loss Pool
Account will be one million five hundred

 



--------------------------------------------------------------------------------



 



thousand ($1,500,000). Unless otherwise specifically agreed by the parties, no
additional contribution will be made to a Loss Pool Account until the aggregate
purchase price funded by the Corporation under the Program for the applicable
year (the “Annual Aggregate Purchase Price”) exceeds twenty million dollars
($20,000,000). When the Annual Aggregate Purchase Price exceeds twenty million
dollars ($20,000,000), the Corporation will, simultaneously with the payment of
the purchase price for any new transaction, record in the applicable Loss Pool
Account an amount equal to the applicable Loss Pool Credit.
1.08 “Net Book Value” means the value of the UNL Eligible US Fleet Rental
Financing Account (defined below), as reflected on the Corporation’s books and
records, calculated on the basis of: (i) all accrued and unpaid sums due under
the UNL Eligible US Fleet Rental Financing Account; plus (ii) all future
payments due during the remainder of the term of the UNL Eligible US Fleet
Rental Financing Account, with each such payment discounted to its present value
from the due date thereof to the date of payment of the Net Book Value at the
interest rate applicable to the UNL Eligible US Fleet Rental Financing Account.
1.09 “Net Remarketing Proceeds” means the proceeds actually received by NMHG
upon its remarketing of NMHG Equipment, minus any applicable sales taxes and
Actual Out-Of-Pocket Costs (as defined in Section 2.01(b) (2) of the R&I
Agreement). If NMHG does not remarket the NMHG Equipment during the Remarketing
Period, Net Remarketing Proceeds will be deemed to be equal to the Net Book
Value paid to the Corporation and the adjustment to the applicable Loss Pool
Account will be zero.
1.10 “Remarketing Period” means the period beginning on the date of receipt of
the Net Book Value under section 2.01 below and ending one hundred eighty
(180) days thereafter.
1.11 “Sale Out of Trust” means any conversion, disposal, sale or encumbrance
(other than a permitted rental or sublease to a Customer) by a Dealer of any
NMHG Equipment that is the subject of a US Fleet Rental Financing Account in
violation of the terms of the applicable US Fleet Rental Financing Account
without the prior written consent of the Corporation.
1.12 “UNL Eligible US Fleet Rental Financing Account” means and includes all US
Fleet Rental Financing Accounts (defined below) other than any US Fleet Rental
Financing Accounts constituting a “UNL Ineligible US Fleet Rental Financing
Account” (defined below) approved by the Corporation in its sole discretion to
qualify as UNL Eligible US Fleet Rental Financing Accounts hereunder.
1.13 “UNL Eligible US Fleet Rental Financing Account Default” means and includes
any default of an obligor under a UNL Eligible US Fleet Rental Financing Account
(whether such obligor is the direct obligor or a surety) where such default is
not cured by such obligor within 45 days of such obligor’s receipt of notice of
said default.

 



--------------------------------------------------------------------------------



 



1.14 “UNL Ineligible US Fleet Rental Financing Account” means and includes the
following: (i) Fleet Rental Financing Accounts financing property located
outside of the United States; (ii) any US Fleet Rental Financing Account covered
by a separate recourse arrangement outside of the Ultimate Net Loss Program; and
(iii) any US Fleet Rental Financing Account that is not approved by the
Corporation in its sole discretion to qualify as a UNL Eligible US Fleet Rental
Financing Account.
1.15 “US Fleet Rental Financing Account” means and includes any Fleet Rental
Financing Account financing property located in the United States.
2. The following provisions shall be added to the end of Section 2 of the R&I
Agreement. Except as otherwise provided in this Amendment No. 2, the following
Section 2.06 shall apply to all UNL Eligible US Fleet Rental Financing Accounts
to the exclusion of Section 2.01 of the R&I Agreement. For the avoidance of
doubt, the parties hereto hereby confirm: Fleet Rental Financing Accounts other
than UNL Eligible US Fleet Rental Financing Accounts, and UNL Eligible US Fleet
Rental Financing Accounts that become UNL Ineligible US Fleet Rental Financing
Accounts due to a Sale Out of Trust shall continue to be covered under
Section 2.01 of the R&I Agreement.
     2.06(a) Loss Pool

(1)   All UNL Eligible US Fleet Rental Financing Accounts funded prior to
January 1, 2008 shall represent the Initial Loss Pool Account (the “Initial Loss
Pool Account”).

(2) Commencing on January 1, 2008, and ending on, December 31, 2008 and annually
thereafter ending on the last day of each subsequent calendar year during the
Base Term of the R&I Agreement (or on the last day of the Base Term if such term
expires on a day which is not the last day of such calendar year), the
Corporation and NMHG will (for notional purposes only) establish annual loss
pool accounts (each a “Loss Pool Account”) for all UNL Eligible US Fleet Rental
Financing Accounts funded during that calendar year.
(3) The starting Loss Pool Balance in each Loss Pool Account will be equal to
the Loss Pool Credit as set forth in “Loss Pool Credit” above
(4) In the event that the Corporation determines that a UNL Eligible US Fleet
Rental Financing Account Default has occurred, the Corporation may at its
discretion provide NMHG with written notice of such default, including the
applicable Net Book Value for such account (“Loss Pool Default Notice”).
(5) Within ten (10) days of its receipt of a Loss Pool Default Notice, NMHG will
pay the Corporation the applicable Net Book Value. Notwithstanding the
foregoing, if the applicable Net Book Value exceeds the then existing applicable
Loss Pool Balance,

 



--------------------------------------------------------------------------------



 



NMHG shall be required to pay only that portion of the applicable Net Book Value
(the “Partial Net Book Value”) that does not exceed the then existing applicable
Loss Pool Balance (unless NMHG, in its discretion, chooses to make a payment to
the Corporation in excess of that balance). Further, if the particular Net Book
Value is greater than the applicable Loss Pool Balance, the Corporation will be
entitled to obtain the unpaid portion out of any future Loss Pool Balance and/or
retain any future collections in regard to the defaulted Transaction (up to the
applicable Net Book Value).
(6) Provided that the Corporation has received the applicable Net Book Value
from NMHG, the Corporation will transfer and assign all its right, title and
interest in such UNL Eligible US Fleet Rental Financing Account to NMHG on an
AS-IS, WHERE-IS basis, without representation or warranty, except that neither
the Corporation nor any agent of the Corporation shall have encumbered the
applicable account.
(7) Upon receipt of either the Net Book Value or the Partial Net Book Value, as
the case may be, and the remarketing of the applicable NMHG Equipment pursuant
to the remarketing agreement, the applicable Loss Pool Balance will be reduced
by the difference between such Partial Net Book Value or Net Book Value, as the
case may be, and the applicable Net Remarketing Proceeds. For the avoidance of
doubt, no Loss Pool Account will be reduced to less than zero at any time.
(8) In no event shall the payment by NMHG of any Recourse US Wholesale Amount,
any indemnity payment, or any other amount payable pursuant to Section 2.01 of
the R&I Agreement, result in a reduction of, or otherwise affect, any Loss Pool
Balance.
(9) Notwithstanding the foregoing, on no more than (3) occasions (unless the
Corporation shall agree in writing to a greater number) during the term of any
UNL Eligible US Fleet Rental Financing Account, NMHG, in its discretion, may
choose to cure a UNL Eligible US Fleet Rental Financing Account Default by
paying the accrued and unpaid amounts (each a “Cure Payment”) due under such
account as of the date of the corresponding Loss Pool Default Notice in lieu of
paying the Corporation the applicable Net Book Value. Should a UNL Eligible US
Fleet Rental Financing Account Default occur following NMHG’s making of three
(3) Cure Payments, NMHG shall be required to pay the applicable Net Book Value.
2.06(b) Remarketing

  (1)   Upon payment of the Net Book Value, NMHG shall obtain possession and, on
a best efforts basis, remarket the NMHG Equipment during the Remarketing Period.
In performing its remarketing responsibilities, NMHG will not discriminate
between the NMHG Equipment and equipment owned by it or another party to whom
NMHG may be bound to provide remarketing assistance.

(2) In an attempting to remarket the NMHG Equipment to a third party on a best
efforts basis during the Remarketing Period, NMHG shall be entitled to the
actual and reasonable costs of repossession, repair, refurbishment, insurance
and remarketing

 



--------------------------------------------------------------------------------



 



(“Actual Out-Of-Pocket Costs”) which do not exceed fifteen percent (15%) of the
Net book Value of the NMHG Equipment being remarketed.
     (3) If NMHG is able to remarket the NMHG Equipment to a third party during
the Remarketing Period, the proceeds actually received by NMHG will be
distributed in the following manner: (i) first, to NMHG, an amount equal to the
Actual Out-Of-Pocket Costs; (ii) second, to the Corporation, an amount equal to
the outstanding Net Book Value, to the extent not previously paid by NMHG; (iii)
third, to NMHG, an amount equal to that portion of the Net Book Value that was
previously paid by NMHG to the Corporation; and (iv) fourth, any amount
remaining after payment of the amounts described in subparagraphs (i) through
(iii) shall be remitted to the applicable Customer.
3. Effective Date. This Amendment is executed to be effective as of the date set
forth below.
4. Effect of Amendment. All terms and conditions of the R&I Agreement not
expressly modified hereby remain in full force and effect and are hereby
ratified by the parties.
IN WITNESS WHEREOF, the duly authorized representatives of the parties hereto
have executed this Amendment on the dates set forth below.

          General Electric Capital Corporation    
 
       
By
  /s/ Raymond Scott Barber    
 
       
 
        Print Name Raymond Scott Barber    
 
        Title General Manager    
 
        Date: July 1, 2008    
 
        NACCO Materials Handling Group, Inc.    
 
       
By
  /s/ Jeffery C. Mattern    
 
       
 
        Print Name Jeffery C. Mattern    
 
        Title Treasurer    
 
        Date: July 1, 2008    

 